                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN


KATHRYN KNOWLTON, DANA McCORMICK,
    et al.,
                        Plaintiffs,

       v.                                                   Case No. 2020-CV-01660

CITY OF WAUWATOSA, BARRY WEBER,
DENNIS MCBRIDE, et al.,

                              Defendants.
______________________________________________________________________________

     DEFENDANTS’ REPLY TO PLAINTIFFS’ MEMORANDUM IN OPPOSITION
                          TO DEFENDANTS’
                   MOTION FOR PROTECTIVE ORDER


       Defendants, by their attorneys, Gunta Law Offices, S.C., submit this Reply to Plaintiffs’

Memorandum in Opposition to Defendants’ Motion for a Protective Order.

       Defendants filed their Motion at the behest of this Court, after two Status Conferences held

with the Court and Plaintiffs’ Counsel, wherein the parties and the Court discussed the issues

surrounding discovery and request that Defendants disclose information that Defendants believed

should be subject to a protective order. (See Docket Nos. 38-41) After these conferences, and

multiple communications between counsel regarding an agreed-upon protective order, the Court

ordered Defendants to file a Motion for Protective Order by August 6, 2021 (Docket #41), which the

Defendants did (Docket #43). The scope of this Motion was very narrow, covering two areas:

identification of confidential informants on social media and information derived therefrom, and

police tactical information contained on Drone videos which information is developed in order to



                                                1


            Case 2:20-cv-01660-NJ Filed 08/25/21 Page 1 of 5 Document 52
maintain public safety.



       Defendants now modify the topic of this motion in two ways: first, Defendants only seek to

protect the identification of law enforcement individuals who have an unidentified online presence

for use in furthering law enforcement efforts.

       Defendants have produced all Drone videos to Plaintiffs. Now, Defendants only seek to

maintain very minimal portions of the Drone video footage be designated “For Attorneys Eyes

Only,” to allow Defendant City of Wauwatosa to utilize effective law enforcement tactics in possible

future incidents, without the possibility of their professional efforts being thwarted by members of

the public who become aware of this information through public disclosure.

       Plaintiffs are not entitled to and should not be awarded attorneys fees or costs incurred in

responding to this motion, as an award of costs and fees under Fed.R.Civ.P. 37 is not applicable, and

Defendants’ motion was prepared and filed at the Court’s request and after the parties’ multiple

unsuccessful attempts to meet confer and come to an agreement on these two issues.

                                          DISCUSSION

       1.      Information regarding confidential informant or source.

       Defendants modify their request relative to those documents which contain identifying

features of a confidential informant, including photos and social media identification such as Twitter

handles and Facebook page identities, which sources are used for collecting information to allow the

Wauwatosa Police Department to intercept illegal behavior.

       Defendants disagree that the applicable “safety threshold” discussed in Rosario v. United

States, 353 U.S. 53 (1957) is inapplicable because of a distinction between a private citizen


                                                  2


            Case 2:20-cv-01660-NJ Filed 08/25/21 Page 2 of 5 Document 52
confidential informant and an individual in law enforcement using “fake social media accounts” in

an effort to thwart crime. (Plaintiffs’ Memorandum in Opposition at p. 4) This position does not

take into account the fact that 60 years has passed from the time Rosario was decided, and public

sentiment toward law enforcement now has shifted since that time. The reality is that a law

enforcement officer being identified while trying to do his job using a tool available to him (the

internet), which tool is available to all citizens, most definitely could be a threat to the officer’s

personal safety. Plaintiffs are well aware of this possibility, given the dangerous actions which

occurred at ex-Wauwatosa Police Officer Mensah’s house, as referenced in the Third Amended

Complaint, Docket # 47.

       The Defendants’ narrowed request to protect online identity of law enforcement on social

media platforms should be granted, and a protective order entered to that effect.

       2.      Select Drone footage showing law enforcement tactics designed
               to protect the public.

       The Defendants have provided to the Plaintiffs with all Drone footage by copying the same

onto a hard drive, paid for by Defense counsel, and sent via certified mail to Plaintiffs’ counsel.

       The narrow issue remaining regarding the Drone footage provided is to limit “For Attorneys

Eyes Only” those portions of Drone footage showing law enforcement tactics which have been

developed for protection of public safety in similar large gatherings.

       Defendants of course mean no disrespect by making this modified request, as argued by

Plaintiffs (Memorandum in Opposition at p. 7), but rather are cognizant of the specialized knowledge

and training that goes into formulating these tactics which are implemented to promote and ensure

the safety of the public. Disclosure of this information to the public could undermine this valid law



                                                  3


            Case 2:20-cv-01660-NJ Filed 08/25/21 Page 3 of 5 Document 52
enforcement goal.



       3.      Plaintiffs are not entitled to an award of costs or fees.

       Plaintiffs request costs and fees under Rule 37 of the Federal Rules of Civil Procedure

relative to Defendants’ Motion for Protective Order. Plaintiffs are not entitled to any such award,

as that rule applies to Court orders on Motions for Order Compelling Disclosure or Discovery. The

pending motion is for a protective order, which motion the Court asked that the Defendants prepare

and file (Docket #41).

                                        CONCLUSION

       The Defendants renew their request for entry of a protective order, as modified by this Reply

Memorandum. Defendants will submit a modified Protective Order if the Court deems it appropriate.

       Respectfully submitted this 25th day of August, 2021.

                                                     GUNTA LAW OFFICES, S.C.
                                                     Attorneys for Defendants

                                                      /s/ Ann C. Wirth
                                                     Gregg J. Gunta, WI Bar No. 1004322
                                                     Ann C. Wirth, WI Bar No. 1002469
                                                     Jasmyne M. Baynard, WI Bar No. 1099898
                                                     Kyle R. Moore, WI Bar No. 1101745
                                                     9898 W. Bluemound Road, Suite 2
                                                     Wauwatosa, Wisconsin 53226
                                                     Telephone:     (414) 291-7979
                                                     Facsimile:     (414) 291-7960
                                                     Emails:        gjg@guntalaw.com
                                                                    acw@guntalaw.com
                                                                    jmb@guntalaw.com
                                                                    krm@guntalaw.com




                                                4


            Case 2:20-cv-01660-NJ Filed 08/25/21 Page 4 of 5 Document 52
                             5


Case 2:20-cv-01660-NJ Filed 08/25/21 Page 5 of 5 Document 52
